Exhibit 10.4

 



DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT (“Agreement") is dated as of September 4, 2014, between
IMMUDYNE, INC., a Delaware corporation (the "Company"), and Joseph V. DiTrolio,
M.D. ("Director"). The Company and the Director are hereinafter sometimes
referred to collectively as the "Parties" and individually as a "Party."

 

WlTNESSETH:

 



       WHEREAS, the Company desires to engage, and the Director agrees to
provide services to the Company, and

 

WHEREAS, the parties hereto desire to set forth the terms of Director’s
engagement with the Company;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained, the Company and Director hereby agree as follows:

 

1.Engagement and Location. The Company hereby appoints Director, and Director
hereby accepts engagement by the Company, on the terms and conditions
hereinafter set forth. Given the Director's personal circumstances, and
circumstances at the Company, Director shall not be required to relocate.

 

2.Director's Duties. Director will serve as a Director of the Company.
Director's duties shall include those which are designated or assigned to him
from time to time by the Board of Directors of the Company or the By-laws of the
Company, provided those duties are of the type customarily discharged by a
person holding the same or similar offices in a company of similar size and
operations as the Company.

 

3.Term of Engagement. Subject to the provisions for termination hereof; the
original term of this Agreement shall commence as of the date hereof and shall
continue for a term of two (2) years. Subsections 6(f) through 6(j) and Sections
7 through 20 of this Agreement shall survive termination hereof for any reason
whatsoever.

 

4.Compensation. For all services rendered by Director hereunder on behalf of the
Company, and the covenants and agreements of Director set forth herein
(including without limitation the covenant not to compete set forth in Section 8
hereof), the Company agrees to pay to Director, and Director agrees to accept,
the following compensation:

 

a)an annual retainer to be negotiated and agreed upon when the Company has the
financial wherewithal to pay such a retainer;

 

(b)a ten year, fully vested option for 250,000 shares of Common Stock of the
Company (the “Option"), such shares purchasable or exercisable on a cashless
basis at an exercise price of $0.20 (twenty cents) per share; and

 

 

(d)Should the fiscal year revenues of the Company reach $5,000,000, a ten year
fully vested option for an additional 125,000 shares of Common Stock of the
Company, such shares purchasable at an exercise price of $0.40 (forty cents) per
share; and

 

1

 



 

(e)If the Company is prevented from issuing any of options or the stock due to
pending litigation, or for any other reason, then the expiration date(s) will
commence (or recommence, if applicable) when the Company’s options or the stock
relating thereto are no longer subject to current litigation, or any other
contingency prohibiting the Company from issuing said options or stock.
Additionally, if the Company should merge into or be acquired by another
company, any options or stock not granted up to the date of merger or
acquisition will be granted to and will be immediately exercisable by Director
on the business day immediately preceding the merger or acquisition at $0.40
(forty cents) per share, or the preceding average 30 day market price of the
Company's stock prior to the announcement of such merger or acquisition,
whichever price is lower. If the effective day for establishing the exercise
price for the options is a non-working day, the working day preceding such date
shall be the effective date. All shares resulting from the exercise of options
shall have the same rights as all other shares of the Company's capital stock.
Further, if the Company should split its stock prior to the granting or exercise
of said options, then the options shall be split in a similar manner and the
exercise price shall be adjusted to prevent any dilution or increase in
Director’s interest in the Company's stock once the options are granted or
exercised. Lastly, Director or his Estate will have the right to assign all his
options, and the rights to his future options. Director’s options and the rights
to his future options do not terminate with his death. The options may be
exercised by his heirs and his assigns and their heirs; and

 

(f)Prompt reimbursement of all reasonable expenses incurred by Director in the
performance of Director’s duties during the term of this Agreement, subject to
the presentation of appropriate vouchers and receipts in accordance with the
Company's policies.

 

5.Additional Benefits. Director shall be entitled to participate in or receive
benefits under all benefit plans or programs generally available to directors of
the Company to the extent that Director’s position, tenure, salary, age, health
and other qualifications make Director eligible to participate, subject to the
rules and regulations applicable thereto.

 

6.Covenants of Director. For and in consideration of the engagement herein
contemplated and the consideration paid or promised to be paid by the Company,
Director does hereby covenant, agree and promise that during the term hereof,
and thereafter to the extent specifically provided in this Agreement:

 

(a)Director will not actively directly engage in any other business or venture
that competes with the Company except at the direction or upon the written
approval of the Company;

 

(b)Director will not directly engage in the ownership, management, operation or
control of, or employment by, any business of the type and character engaged in
by the Company or any of its subsidiaries. Director may make personal
investments in public companies, such as those made through or recommended by a
stock broker;

 

2

 



(c)Director will truthfully and accurately make, maintain and preserve all
records and reports that the Company may from time to time reasonably request or
require;

 

(d)Director will obey all rules, regulations and reasonable special instructions
applicable to Director, and will be loyal and faithful to the Company at all
times, constantly endeavoring to improve Director's ability and knowledge of the
business in an effort to increase the value of Director's services to the mutual
benefit of the Parties;

 

(e)Director will make available to the Company any and all of the information of
which Director has knowledge relating to the business of the Company or any of
the Company's other subsidiaries and will make all suggestions and
recommendations which Director feels will be of benefit to the Company;

 

(f)Director will fully account for all records or other property belonging to
the Company of which Director has custody, and will deliver the same promptly
whenever and however he may be reasonably directed to do so;

 

(g)Director recognizes that during the course of Director’s engagement with the
Company, Director has had and will have access to, and that there has been. and
will be disclosed to him, information of a proprietary nature owned by the
Company, including but not limited to records, customer and supplier lists and
information, pricing information, data, formulae, design information and
specifications, inventions, processes and methods, which is of a confidential or
trade secret nature, and which has great value to the Company and is a
substantial basis and foundation upon which the business of the Company is
predicated. Director acknowledges that except for Director's engagement and the
fulfillment of the duties assigned to Director, Director would not have had and
would not have access to such information, and Director agrees that any and all
confidential knowledge or information which may have been or may be obtained by
or disclosed to Director in the course of Director’s engagement with the
Company, including but not limited to the information hereinabove set forth
(collectively, the "Information"), will be held inviolate by Director, that
Director will conceal the same from any and all other persons, including but not
limited to competitors of the Company and its subsidiaries, and that Director
will not impart the Information or any such knowledge acquired by Director as a
director of the Company to anyone, either during Director's engagement by the
Company or thereafter, except to employees, officers, directors or agents of the
Company and its subsidiaries on a strict need-to-know basis in the performance
of their duties for the Company or one of its subsidiaries. Director further
agrees that during the term of this Agreement and for 3 years thereafter,
Director will not use the Information in competing with the Company, or in any
other manner to Director's benefit and to the detriment of the Company or its
subsidiaries;

 

3

 



(h)Director agrees that upon termination of Director's engagement hereunder
Director will, in a timely fashion, surrender and turn over to the Company all
books, records, forms, specifications, formulae, data, processes, papers and
writings related to the business of the Company, and all other property
belonging to the Company, together with all copies of the foregoing, it being
understood and agreed that the same are the sole property, directly or
indirectly, of the Company; and

 



(i)Director understands and acknowledges that the securities of the Company are
publicly traded and subject to the Securities Act of 1933 and the Securities
Exchange Act of 1934. As a result, Director acknowledges and agrees that (i) he
is required under applicable securities laws to refrain from trading in
securities of the Company while in possession of material nonpublic information
and to refrain from. disclosing any material nonpublic information to anyone
except as permitted by this Agreement in connection with the performance of
Director’s duties hereunder, and (ii) he will communicate to any person to whom
he communicates any material nonpublic information that such information is
material nonpublic information and that the trading and disclosure restrictions
in clause (i) above also apply to such person.

 

7.Termination for Cause. The Company may terminate the engagement of Director if
the Board of the Directors of the Company determines that Director has:

 

(a)failed to cure within 14 days, after being informed in writing, a material
breach of any provision hereof, or having habitually neglected the duties which
Director was required to perform under any provision of this Agreement;

 

(b)misappropriated funds or property of the Company or otherwise engaged in acts
of dishonesty, fraud, misrepresentation or other acts of moral turpitude, even
if not in connection with the performance of Director's duties hereunder, which
could reasonably be expected to result in serious prejudice to the interests of
the Company if Director were retained as a director;

 

(c)secured any personal profit not completely disclosed to and approved by the
Company in connection with any transaction entered into on behalf of or with the
Company or any affiliate of the Company;

 

(d)died, or become and remained incapacitated (either physically, mentally or
otherwise) for a period of ninety (90) consecutive days such that Director is
not able to substantially perform Director's duties hereunder; or

 

(e)failed to carry out and perform duties assigned to Director in accordance
with the terms hereof in a manner acceptable to the Board of Directors of the
Company after a written demand for substantial performance is delivered to
Director which identifies the manner in which Director has not substantially
performed Director's duties, and provided further that Director shall be given a
reasonable opportunity to cure such failure.

 

4

 



For purposes of this section, no act, or failure to act, on the Director's part
shall be considered "willful" unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company. Notwithstanding the foregoing, the Director shall
not be deemed to have been terminated For Cause under subsection (a) without (i)
reasonable notice to the Director setting forth the reasons for the Company's
intention to Terminate For Cause, (ii) an opportunity for the Director, together
with his counsel, to be heard before the Board of Directors, and (iii) delivery
to the Director of a notice of termination from the Board of Directors of the
Company, finding that, in the good faith opinion of the Board of Directors, the
Director was guilty of conduct set forth above in clause (a) of the preceding
sentence and specifying the particulars thereof in detail. In the event of
termination of Director's engagement for cause, Director shall be entitled to
retain the Options for shares which have not been previously purchased,
compensation through the date of termination and reimbursement of expenses
properly incurred but not yet reimbursed.

 

8.Covenant Not to Compete.· The Director recognizes that the Company has
business good will and other legitimate business interests which must be
protected in connection with and in addition to the Information, and therefore,
in exchange for access to the Information, the specialized training and
instruction which the Company will provide, the Company's agreement to engage
the Director on the terms and conditions set forth herein, the Director agrees
that during the term commencing with the date of engagement and ending one year
after the date Director's engagement, Director will not, without the prior
written consent of the Company, engage, directly or indirectly, in any business
that competes with the Company or any of its subsidiaries in any territory in
which the Company or any of its subsidiaries conducts business (determined as of
the last date of Director's employment). It is mutually understood and agreed
that if any of the provisions relating to the scope time or territory in this
Section 8 are more extensive than is enforceable under applicable laws or are
broader than necessary to protect the good will and legitimate business
interests of the Company, then the Parties agree that they will reduce the
degree and extent of such provisions by whatever minimal amount is necessary to
bring such provisions within the am bit of enforceability under applicable law.

 

9.Injunctive Relief. The Parties acknowledge that the remedies at law for breach
of Director's covenants contained in Sections 6 and 8 of the Agreement are
inadequate, and they agree that the Company shall be entitled, at its election,
to injunctive relief (without the necessity of posting bond against such breach
or attempted breach), and to specific performance of said covenants in addition
to any other remedies at law or equity that may be available to the Company.

 

5

 



 

10.Business Opportunities. For as long as the Director shall be engaged by the
Company and thereafter with respect to any business opportunities learned about
through Director's engagement by the Company, the Director agrees that with
respect to any future business opportunity or other new and future business
proposal which is offered to, or comes to the attention of, the Director and
which is in any way related to or connected with, the business of the Company or
its affiliates, the Company shall have the right to take advantage of such
business opportunity or other business proposal for its own benefit. The
Director agrees to promptly deliver notice to the Chairman of the Board of
Directors or the Chief Executive Officer of the Company in writing of the
existence of such opportunity or proposal, and the Director may take advantage
of such opportunity only if the Company does not elect to exercise its right to
take advantage of such opportunity and if the pursuit thereof would not
otherwise violate any provision of this Agreement.

 

11.Right of Offset. To the extent permitted by applicable law, all amounts due
and owing to Director hereunder shall be subject to offset by the Company to the
extent of any damages incurred by Director’s breach of this Agreement. Director
acknowledges and agrees that but for the right of offset contained in this
Agreement, the Company would not have hired Director nor entered into this
Agreement.

 

12.Obligations of Director. The obligations of Director hereunder are personal
and may not be transferred or delegated by Director.

 

13.Amendment and Waiver. This instrument contains the entire agreement of the
Parties and is in addition to the Consultant Agreement dated September 12, 2012.
This Agreement may not be changed orally but only by written documents signed by
the Party against whom enforcement of any waiver, change, modification,
extension or discharge is sought; however, the amount of compensation to be paid
to Director for services to be performed for the Company hereunder may be
changed from time to time by the Parties by written agreement without in any
other way modifying, changing or affecting this Agreement or the performance by
Director of any of the duties for the Company. Any such written agreement shall
be, and shall be conclusively deemed to be, a ratification and confirmation of
this Agreement, except as expressly set forth in such written amendment. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach thereof, nor
of any breach of any other term or provision of this Agreement.

 

14.Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) three business days after being received
by registered or certified mail, return receipt requested, postage prepaid, or
(ii) three business days after being sent for next business day delivery, fees
prepaid, via a reputable nationwide overnight courier service, in the case of
the Company, to its principal office address, and in the case of Director, to
Director's residence address as shown on the records of the Company, or may be
given by personal delivery thereof.

 

6

 



 

15.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid and enforceable under applicable law,
but if any provision of this Agreement shall be invalid, unenforceable or
prohibited by applicable law, then in lieu of declaring such provision invalid
or unenforceable, to the extent permitted by law (a) the Parties agree that they
will amend such provision to the minimal extent necessary to bring such
provision within the ambit of enforceability, and (b) any court of competent
jurisdiction may, at the request of either party, revise, reconstruct or reform
such provision in a manner sufficient to cause it to be valid and enforceable.

 

16.Force Majeure. Neither of the Parties shall be liable to the other for any
delay or failure to perform hereunder, which delay or failure is due to causes
beyond the control of said Party, including, but not limited to: acts of God;
acts of the public enemy; acts of the United States of America or any state,
territory or political subdivision thereof or of the District of Columbia;
fires; floods; epidemics, quarantine restrictions; strike or freight embargoes.
Notwithstanding the foregoing provisions of this Section 18, in every case the
delay or failure to perform must be beyond the control and without the fault or
negligence of the Party claiming excusable delay.

 

17.Authority to Contract. The Company warrants and represents that it has full
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and that this Agreement is not in conflict with any other
agreement to which the Company is a party or by which it may be bound. The
Company hereto further warrants and represents that the individuals executing
this Agreement on behalf of the Company have the full power and authority to
bind the Company to the terms hereof and have been authorized to do so in
accordance with the Company's corporate organization.

 



18.Mediation. In the event of any dispute arising under or pursuant to this
Agreement, the Parties agree to attempt to resolve the dispute in a commercially
reasonable fashion before instituting any arbitration or litigation (with the
exception of emergency injunctive relief as set forth in Paragraph 9). If the
Parties are unable to resolve the dispute within thirty (30) days, then the
Parties agree to mediate the dispute with a mutually agreed upon mediator. If
the Parties cannot agree upon a mediator within ten (10) days after either party
shall first request commencement of mediation, each party will select a mediator
within five (5) days thereof, and those mediators shall select the mediator to
be used. The mediation shall be scheduled within thirty (30) days following the
selection of the mediator. If the mediation does not resolve the dispute, then
Paragraph 20 shall apply. The Parties further agree that any applicable statute
of limitations will be tolled for the period of time from the date mediation is
requested until 14 days following the mediation.

 

19.Recovery of Litigation Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement or any agreement or instrument
delivered under or in connection with this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing Party or Parties
shall be entitled to recover reasonable attorneys' fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.

 

7

 



 

20.Arbitration. Any and all disputes or controversies whether of law or fact and
of any nature whatsoever arising from or respecting this Agreement shall be
decided by arbitration by the American Arbitration Association in accordance
with its Commercial Rules except as modified herein.

 

(a)The arbitrator shall be elected as follows: in the event the Company and the
Director agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. In the event the Company and the Director do not so agree, the
Company and the Director shall each select one independent, qualified arbitrator
and the two arbitrators so selected shall select the third arbitrator (the
arbitrator(s) are herein referred to as the "Panel"). The Company reserves the
right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.

 

(b)Arbitration shall take place in New York, or any other location mutually
agreeable to the Parties. At the request of either Party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy, available for inspection only by the Company or the Director and
their respective attorneys and their respective experts who shall agree in
advance and in writing to receive all such information in secrecy until such
information shall become generally known. The Panel shall be able to award any
and all relief, including relief of an equitable nature, provided that punitive
damages shall not be awarded. The award rendered by the Panel may be enforceable
in any court having jurisdiction thereof.

 

(c)Reasonable notice of the time and place of arbitration shall be given to all
Parties and any interested persons as shall be required by law.

 

21.Governing Law. This Agreement and the rights and obligations of the Parties
shall be governed by and construed and enforced in accordance with the
substantive laws (but not the rules governing conflicts of laws) of the State of
New York.

 

22.Multiple Counterparts. This Agreement may be executed in multiple
counterparts each of which shall be deemed to be an original but all of which
together shall constitute but one instrument.

 

23.Prior Agreements. The Company represents and warrants to Director, and
Director represents and warrants to the Company, that Director and the Company
have fulfilled all of the terms and conditions of all prior agreements to which
Director may be or has been a party. The Parties further represent and warrant,
except for the Director’s options as described below, that the Director and the
Company are forever released and held harmless from any and all obligations
arising from any previous business agreements. Everything contained in any prior
agreement is null and void.

 

 

EXECUTED as of the day and year first above set forth.

 

8

 





 IMMUDYNE, INC.   DIRECTOR         By: /s/ Mark McLaughlin     /s/ Joseph V.
DiTrolio   Mark McLaughlin         Joseph V. DiTrolio, M.D.   President  

 

 



9

--------------------------------------------------------------------------------



 

